Title: Pennsylvania Assembly: Message to the Governor, 16 December 1756
From: Pennsylvania Assembly
To: 


Franklin and others were appointed on Dec. 16, 1756, to “prepare a Draught of a Message to the Governor, concerning the Report now prevailing in the City of the Governor’s having given Orders for Quartering of Soldiers upon private Houses.” It was brought in, approved, and sent to Denny the next day. Since it is quoted in full in the message of December 19 (below, pp. 46–7), it is not separately printed here.
